 544309 NLRB No. 81DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1We note that the Employer in its exceptions further contends thatthe Regional Director erred in setting aside the election based on re-
marks made by the Employer in the November 15, 1991 speech be-
cause these remarks were not the subject of specific objections. In
light of our decision to reverse the Regional Director's findings that
such remarks were objectionable and to remand this case for a hear-
ing on other issues, we find it unnecessary to pass on this exception.Novi American, Inc. and United Brotherhood ofCarpenters and Joiners of America, AFL±CIO,
Petitioner. Case 10±RC±14178November 20, 1992DECISION AND ORDER REMANDINGBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
OVIATTThe National Labor Relations Board, by a three-member panel, has considered objections to an election
held November 27, 1991, and the Regional Director's
report recommending disposition of them. The election
was conducted pursuant to a Stipulated Election
Agreement. The tally of ballots shows 32 for and 57
against the Petitioner, with 11 challenged ballots and
1 void ballot, a number insufficient to affect the results
of the election.The Board has reviewed the record in light of theexceptions and brief, and adopts the Regional Direc-
tor's findings and recommendations only to the extent
consistent with this decision.The Employer has excepted to the Regional Direc-tor's finding that certain statements made by the Em-
ployer's president, Daniels, in his November 15, 1991
speech to employees warrant setting the election aside.
We find merit in the Employer's exceptions.1In thatspeech, President Daniels made the following state-
ment:What can the Union do to force the Company togive in to its demands? If the Company says
``No,'' the Union must either agree or put pres-
sure on the Company. The only way a union can
really pressure a privately held company like
Novi is to call a strike.President Daniels also stated in the same speech that``striking employees can be replaced by permanent re-
placements, and may not have a job when the strikeis over.''The Regional Director found the Employer's state-ments concerning pressure tactics objectionable, not-
ing, inter alia, that an employer may not lead employ-
ees to believe that they must strike to get concessions.
Relying on the Board's decision in Fred Wilkinson As-sociates, 297 NLRB 737 (1990), the Regional Directorfurther noted that President Daniels' statement ``is
very similar to campaign literature which the Board
found created an atmosphere of fear that interfered
with employees' free choice.''Contrary to the Regional Director, we find nothingobjectionable in the Employer's statement concerning
pressure tactics. While we agree with the Regional Di-
rector that an employer engages in objectionable con-
duct when it leads employees to believe they must
strike in order to obtain any concessions, we do not
find that Daniels' statement, considered in the context
of the November 15 speech, communicated this mes-
sage to employees. The theme of Daniels' speech was
collective bargaining. He began his speech by explain-
ing to employees that if the Union won, the Company
would be required to bargain in good faith and ``would
do this,'' and throughout the speech he emphasized
that the Company would bargain in good faith, thereby
implying that the Company would endeavor to reachagreement through bargaining.Although Daniels assured employees that the Com-pany would bargain in good faith, he did not guarantee
that the Company would always accede to union de-
mands. Daniels frankly acknowledged that the Com-
pany might say ``No,'' and, if it did, that the Union
could ``either agree or put pressure on the Company.''
The speech considered as a whole would not reason-
ably be construed as meaning that the Company would
always reject union demands or that the Union wouldhave to strike in order to get anything. Thus, in re-marks preceding the reference to union pressure, Dan-
iels had pointed out that the Company would bargain
in good faith but that if the Company believed a union
demand did ``not make good business sense,'' was
something the Company could not ``afford'' or
``would hurt the Company,'' it had the right to say
``No.'' In sum, there was no threat to refuse to engage
in good-faith bargaining over union demands.Finally, we find that the Regional Director's relianceon the Board's decision in Fred Wilkinson Associates,supra, is misplaced. In that case, in which the Board
found that the following statement in the employer's
campaign literature created an atmosphere of fear and
coercion, the employer had stated in a letter to em-
ployees that ``the [union] cannot guarantee that your
wages and benefits will go up or even stay the same.
The only thing [the union] can guarantee is a strike.
In fact, the only thing [the union] can do to try to getthe company to agree to its demands is to call a
strike.'' (Emphasis added.) The Board, in finding ob-
jectionable conduct, concluded that the ``thrust'' of the
employer's letter ``was to convince the employees of
the inevitability of a strike as an effort to obtain con-
cessions from the [e]mployer.'' By contrast, Daniels
emphasized collective bargaining as the process
through which union demands would be considered,
promised to bargain in good faith, and expressly stat-
ed: ``I am not predicting a strike if the [U]nion is
voted in. I don't know what will happen and I hope
a strike will never happen because everyone loses in 545NOVI AMERICAN2Economic strikers who are replaced may make unconditional of-fers to return and may be reinstated on making such offers if their
positions or substantially equivalent positions are available. If rein-
statement is not possible at such time, economic strikers have a right
to be placed on a preferential hiring list upon such offers if positions
are not available at the time of the offer. Id. at 1369±1370.3Member Devaney notes he found it unnecessary to pass on thisparticular statement in Fern Terrace.a strike.'' Thus, in the context of the entire speech,Daniels' remark that ``[t]he only way a union can real-
ly pressure a privately-held company like Novi is to
call a strike'' was not a prediction of strike inevitabil-
ity and not objectionable.The Regional Director also found the Employer'sstatement concerning permanent replacements objec-
tionable, noting that at no point in the speech did the
Employer distinguish between economic and unfair
labor practice strikers and that the Employer thus im-
plied that strikers have no reinstatement rights under
Laidlaw Corp., 171 NLRB 1366 (1968), enfd. 414F.2d 99 (7th Cir. 1969), cert. denied 397 U.S. 920
(1970). Relying on the Board's decision in EmersonElectric Co., 287 NLRB 1065 (1988), the Regional Di-rector concluded that the statement in the Employer's
speech concerning permanent replacements ``would be
deemed an unlawful threat of job loss if employees
were to go out on strike.'' The Regional Director also
relied, inter alia, on the Board's decision in Fern Ter-race Lodge, 297 NLRB 8 (1989), for the propositionthat an employer ``cannot go beyond the mere recita-
tion of its right to replace employees.'' Contrary to the
Regional Director, we find nothing objectionable in the
Employer's statement concerning permanent replace-
ments. It is well established that when employees en-
gage in an economic strike, they may be permanently
replaced. Laidlaw Corp., supra.2In Eagle Comtronics,263 NLRB 515 (1982), the Board held, inter alia, that
comments by an employer that employees are subject
to permanent replacement in the event of an economic
strike do not constitute objectionable conduct. The
Board in Eagle Comtronics explained that, ``an em-ployer may address the subject of striker replacement
without fully detailing the protections enumerated in
Laidlaw, so long as it does not threaten that, as a resultof a strike, employees will be deprived of their rights
in a manner inconsistent with those detailed in
Laidlaw. . . . As long as an employer's statements onjob status after a strike are consistent with the law,
they cannot be characterized as restraining or coercing
employees in the exercise of their rights under the
Act.'' 263 NLRB at 516.Contrary to the Regional Director, Daniels' state-ment to employees was consistent with established
Board precedent. Although the Regional Director
found that the speech in its entirety failed to distin-
guish economic and noneconomic strikers, in fact, it is
clear from the context of the speech that Daniels was
contemplating an economic strike. The speech con-cerned collective bargaining and the economic con-sequences of unionization. In addition, the speech ad-
dressed wages and benefits and the economy. The ref-
erence to strikes occurred immediately subsequent to a
discussion of what happens when the Company and the
Union cannot agree on the Union's demands. Finally,
Daniels emphasized throughout the speech that the
Company would bargain in good faith, thereby negat-
ing any possible inference of an unfair labor practice
strike.Also contrary to the Regional Director, we find thatDaniels' statement did not constitute an unlawful threat
of job loss if the employees were to go out on strike.
In this regard, the first portion of Daniels' statement,
``striking employees can be replaced by permanent re-
placements'' is consistent with the law and is not ob-
jectionable. Care Inc., Colliersville, 202 NLRB 1065,1082 (1973), enfd. 496 F.2d 862 (6th Cir. 1974). Simi-
larly, the second portion of the statement, that ``em-
ployees may not have a job when the strike is over,''
is also consistent with Laidlaw and thus not objection-able. Daniels was simply informing employees that
when a strike ends, strikers may not have a job to
which they can immediately return. By this statement,Daniels was addressing the subject of striker replace-
ment without fully detailing the protections enumerated
in Laidlaw. He did not threaten that, as a result of astrike, employees would be deprived of their rights in
a manner inconsistent with those in Laidlaw.Finally, we find the Regional Director's reliance onthe Board's decisions in Emerson Electric, supra, andFern Terrace misplaced. In this regard, we initiallynote that in Emerson Electric, in the context of an em-ployee meeting where employees were asking ques-
tions concerning strikes, an employee asked if once the
strike was settled, an employee could return to work,
and the employer indicated that ``it did not have to
take the employee back.'' This remark was held to
constitute an unlawful threat of job loss. By contrast,
here the Employer explained that when the strike wasover, employees might not have a job. As noted above,
the Employer was referring to whether an employee
would have a job at the point in time when the strike
ended. Unlike the employer in Emerson Electric, theEmployer did not state that it might decide not to take
the employee back. Similarly in Fern Terrace, wherethe Board held that the employer unlawfully implied a
threat of job loss, the employer stated, in the context
of a discussion with employees concerning permanent
replacement of striking employees, that ``the replaced
striker is not automatically entitled to his job back just
because the strike ends.''3Unlike Fern Terrace, thestatement at issue here did not even suggest that em-ployees would automatically lose their right to employ- 546DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4Consistent with the reasoning of Eagle Comtronics, Daniels didnot threaten that, as a result of a strike, employees would be de-
prived of their rights in a manner inconsistent with the protections
detailed in Laidlaw; Daniels was therefore free to address the subjectof striker replacement without fully detailing the protections enumer-
ated in Laidlaw. Contrary to our dissenting colleague, our decisionin this regard is fully consistent with the present law. It appears that
it is the dissent which has problems with the current state of the law
in this area.5The Regional Director set forth another remark made by Danielsin his November 15 speech to employees and, while it is not com-
pletely clear, he arguably also found this remark objectionable. The
Regional Director set forth the following remark by Daniels:There is still much to be done, but I must be truthful with you.Because of the Union campaign, our hands are tied. We can'tdo things even if we wanted to. The law prohibits me from
making you any kind of promise of improvement, or [from]
threaten[ing] to withhold some kind of improvement in order to
get you to abandon the Union [emphasis in original].After setting forth Daniels' remark, the Regional Director stated,inter alia:[G]eneral remarks which tie a withholding of benefits to Unionactivities have been found impermissible. Centre Engineering,Inc., 253 NLRB 419 (1980).Assuming that the Regional Director also found the above-quotedremark objectionable, we reverse the Regional Director. Contrary to
the Regional Director, we find that this remark did not tie a with-
holding of benefits to union activities but rather was merely an accu-
rate recitation of Board law. In this regard, we find the Regional Di-
rector's reliance on the Board's decision in Centre Engineering mis-placed. In that case, the Board found the respondent violated the Act
when it stated that it could not implement a planned raise ``because
their [sic] hands were tied.'' The Board found that this statement im-
pressed on the employees that a raise would have been received but
for the union campaign and further found that, in the absence of as-
surances that the raise would be given after the campaign ended or
would be made retroactive, the statement violated Sec. 8(a)(1) by
unlawfully attributing to the union its failure to grant a wage in-
crease.In contrast to our decision in Centre Engineering, here the Em-ployer, in making the bare statement that its hands were tied, did
not impress on employees that it was withholding wage increases or
accrued benefits due to the union campaign. Instead, this portion of
Daniels' speech was about the Employer not being free to make
promises during the union campaign. Immediately prior to the
above-quoted remarks, Daniels discussed current employee benefits
and changes the Employer had made in recent months such as the
establishment of a retirement plan and making ``several Management
changes.'' Immediately following the above-quoted remarks, Daniels
stated, inter alia,I believe in obeying the law, and nothing that I say or do shouldbe looked at by anyone as a promise or a threat to get you to
stay away from the [U]nion. While the [U]nion can promise you
anything to get your vote, the Company cannot. . . . Unfortu-
nately, this is one of the disadvantages that accompanies a
unionÐtying up a company's hands and restricting a companylest its actions be viewed as a promise or a threat to deter the[U]nion.In our view, the context of the above-quoted remarks establishesthat these remarks constituted the Employer's explanation of the law.
The Employer's statementÐthat the law prohibited it from making
any kind of promise of improvement or threat to withhold some kind
of improvement in order to persuade employees to abandon the
UnionÐrelates back and makes clear the meaning of the ``our hands
are tied'' remark. As such, this portion of the Employer's November
15 speech was not objectionable.ment. Daniels' statement did not contain any hint ofanything contrary to Laidlaw.4In light of the abovefindings, and contrary to the Regional Director, we
find nothing objectionable in Daniels' statement con-
cerning permanent replacements.5ORDERITISORDERED
that the proceeding be remanded tothe Regional Director to schedule a hearing for the
purpose of receiving evidence with respect to the alle-
gations regarding the supervisory status of Ralph Phil-
lips and the alleged threat to move the facility, to with-
hold a pay increase, to terminate all benefits, and begin
all collective-bargaining from minimum wage and Ob-
jection 3.ITISFURTHERORDERED
that the hearing officer des-ignated for the purpose of conducting the hearing shall
prepare and cause to be served on the parties a supple-
mental report containing resolutions of credibility of
witnesses, findings of fact, and recommendations to
the Board. Within 14 days from the date of issuance
of such report, either party may file with the Board in
Washington D.C., an original and eight copies of ex-
ceptions. The party filing the same shall serve a copy
on the other parties, and shall file a copy with the Re-
gional Director. If no exceptions are filed, the Board
will adopt the recommendations of the hearing officer.ITISFURTHERORDERED
that the proceeding is re-ferred to the Regional Director for Region 10 for the
purpose of arranging for the conduct of such hearing
and that the Regional Director is authorized to issue
timely notice of the hearing.MEMBEROVIATT, dissenting.I would affirm the Regional Director and set theelection aside.In my view the majority does not sufficiently ac-commodate the spirit of the law as expressed in EagleComtronics, 263 NLRB 515, 516 and fn. 8 (1982).Here the Employer stated, with little other explanation,
that strikers ``can be replaced by permanent replace-
ments, and may not have a job when the strike is
over.'' There was no explanation of what happens to
those replaced employees other than that their replace-
ments could mean job losses.My colleagues conclude that this statement does notamount to a threat of job loss because the Employer
did not say that the job loss was immediate, but nei-
ther did the Employer say that it was not. 547NOVI AMERICANI find that it would only be reasonable for employ-ees who are not knowledgeable in the sometimes ar-
cane phraseology of labor law to conclude that this
statement meant that if the Employer did replace them
they would lose their jobs. This is precisely the impli-
cation the present law is aimed at preventing. NeitherI nor any of the majority was on the Board whenEagle Comtronics was decided. If my colleagues in themajority are unhappy with the present law, we should
work towards changing itÐbut not by changing the
plain meaning of every day words.